Title: General Orders, 26 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Saturday 26th October 1782.
                     Parole
                     Countersigns.
                  
                  As soon as the New Garrison Shall arrive at Westpoint the 10th Massachusetts & 2d New York regiments will march to the Cantonments of their respective State lines—All the Artificers, and other draughts from the Line (except the Levies who are engaged for the Campaign only) now employed at the Garrison of Westpoint are also to join their several regiments.
                  After orders.
                  The weather being wet and uncomfortable and likely to continue so; the right will not march tomorrow.
                  Evening orders.
                  For the day tomorrow  Lieutenant Col. HuntingtonMajor GrahamBrigade Major HicksFor duty tomorrow1st New York & 4th Connecticut regiments.
               